     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RYAN BARRON et al., for themselves and
a class of others similarly situated,

                             Plaintiffs,
                                                 20 Civ.   4703    (LLS)
               - against -
                                                  OPINION & ORDER
HELBIZ INC., SALVA TORE PALELLA,
NETELLER (US) INC., SKRILL USA
INC., LORENZO PELLEGRINO, MILOS                        rsoc soN\.
CITOVEK, JONATHAN HANNESTAD,                           DOCC\IENT
STEFANO CIRA VEGNA, MICHAEL                            ELECTRO\ICALL Y FILED
COPPOLA, GIULIO PROFUMO, JUSTIN                        DOC #: _ _~ - - - , - - - r - - -
GUILIANO, and SAEED ALDARMAKI,                         DA TE FILED: / I/ 2 Z    /z I
HELBIZ INC., SALVA TORE PALELLA,
NETELLER (US) INC., SKRILL USA
INC., LORENZO PELLEGRINO, MILOS
CITOVEK, JONATHAN HANNESTAD,
STEFANO CIRA VEGNA, MICHAEL
COPPOLA, GIULIO PROFUMO, JUSTIN
GUILIANO, and SAEED ALDARMAKI,

                             Defendants.

     In this putative class action, plaintiffs claim defendants

deceived them into purchasing the HelbizCoin cryptocurrency with

the false promise that it would be the exclusive payment method

for the nascent Helbiz transportation rental platform, which

defendants would build using money generated from the HelbizCoin

initial coin offering ("ICO"), and that its value would increase

with wide public use.    Plaintiffs claim that instead defendants

kept much of the money raised in the ICO for themselves, barely

built the platform, and accepted legal tender -- rather than


                                   -1-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 2 of 14



their proprietary cryptocurrency -- for almost every rental,

dooming HelbizCoin after selling off their own tokens while the

price was still inflated from the ICO.

     Plaintiffs brought this suit for breach of contract,

trespass and conversion of chattels, constructive trust, quiet

title, and deceptive acts and practices in violation of N.Y.

Gen. Bus. Law§ 349, as well as to enjoin the then threatened

destruction of the Ethereum blockchain smart contract to which

the HelbizCoin is attached. Defendants move to dismiss the case.

     The nature of the HelbizCoin ICO was stated in two

documents: primarily the Whitepaper, which sets forth the token-

like aspect and functions of HelbizCoin and the Helbiz

transportation platform, how the mo~ey from the ICO would be

spent, how the token and platform would be integrated, and how

its value would increase to all parties' benefit.         That is the

presentation attacked by the Amended Complaint, together with

claimed false promises by the defendants in the promotion of

sales.   The other document is the Terms and Conditions, a

legalistic definition setting forth the essential terms of the

offer to purchase HelbizCoin during the Initial Coin Offering,

including prohibition of any purchases in the United States or

by U.S. residents, and     provisions that the governing law shall

be that of Singapore whose courts shall have exclusive

jurisdiction over any disputes.


                                   -2-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 3 of 14



     The Terms and Conditions of tte Feb 3, 2018 Initial Coin

Offering shun any U.S.     jurisdiction.   They state "You shall not

acquire the HBZ Token if you are a citizen,       resident    (tax or

otherwise) or green card holder of the United States of America"

(par. 2.1); they assert     (in the prelude)   that the offer "does

not pertain in any way to an offering of securities in any

jurisdiction including in the United States of America

(U.S.A.)".

     The law firm of Chung Ting Fai & Co. of Singapore gave a

legal opinion dated 27 April 2020 which states at p. 7, without

a supporting reference,     that "The archival record of the

token/sale placement was also inspected by the U.S. Regulator,

the S.E.C.,   for the purpose of verifying if any U.S. Citizen or

Resident   ("U.S.   Persons")   ever participated in the pre-sale or

regular sale ICO exercise, which was confirmed not to be the

case."

                                     1.

     Helbiz Coin     (the "token"), the cryptocurrency at the center

of this case, is a security.

     The Securities Act of 1933, 15 U.S.C. § 77b(a) (1), and the

Securities and Exchange Act of 1934, 15 U.S.C.        §   78c(a) (10),

both include "investment contract" in their definitions of the

term "security." The United States Supreme Court has defined

"investment contract":


                                     -3-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 4 of 14



     In other words, an investment contract for purposes of
     the Securities Act means a contract, transaction or
     scheme whereby a person invests his money in a common
     enterprise and is led to expect profits solely from
     the efforts of the promoter or a third party, it being
     immaterial whether the shares in the enterprise are
     evidenced by formal certificates or by nominal
     interests in the physical assets employed in the
     enterprise.

S.E.C. v. W.J. Howey Co., 328 U.S. 293, 298-99 (1946). That

definition "embodies a flexible rather than a static principle,

one that is capable of adaptation to meet the countless and

variable schemes devised by those who seek the use of the money

of others on the promise of profits." Id. at 299.

     Helbiz Coin satisfies the Howey definition. Defendants

treated the token as an investment from its inception. The

Helbiz Coin Whitepaper's discussion of the initial coin offering

("ICO")   states

     In order to further develop the platform, Helbiz will
     conduct a token generation event that will offer
     520.000.000 HBZ tokens of the 1 billion total supply.
     The funds raised will be used for development of the
     Helbiz platform, business development; onboarding new
     car owners, rentals, dealerships, collaborate with
     insurance and PR & Marketing companies to raise
     project awareness, token usability while at the same
     time building a strong local community.

Helbiz Mobility System Whitepaper, Ex. J to Plaintiffs' Motion

for Preliminary Injunction, at 17. Helbiz and its CEO Salvatore

Palella described how the Helbiz transportation platform and the

token were a common enterprise:




                                   -4-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 5 of 14




       "We are now only focused on launching and scaling
       operations, creating value for early investors and the
       #HBZ coin." Id. ~~ 87, 124.

       "Helbiz is focused on the long term success of HBZ
       and therefore the team [is buying] $lm (USO) of HBZ
       on the open market, paired with additional large buy
       walls on the main exchanges, to strengthen the
       company's position both internally and to new
       investors #Helbiz." Id. ~ 120(1) (alteration in
       original)

They also worked to get the token listed on various

cryptocurrency exchanges:

     A. The tweet from PALELLA on May 31, 2018: "May has
     come to an end. @Helbizofficial is more attainable and
     launched on 11 exchanges, finished our updated UI for
     our apps, acquired a new office in NYC and will now
     focus on the press aspect globally. #hbz #Helbiz."

     B. The tweet from PALELLA: "Eventful first 60 hours of
     the week, with our third excha~ge of the week -
     @Helbizofficial will list on @jitbtc!" This included a
     response from Defendant PELLEG~INO: "Impressive"

     C. Postings to PALELLA's personal facebook page:
     "Happy to be in #London for the launch of
     @Helbizofficial $HBZ (4/26) in the exchange";

     D. "Helbiz is now listed on its first exchange!";

     E. "We are happy to partner wi~h Anthony Diorio and
     his team listing Helbiz on Jaxx.io";

     F. "Proud of my Helbiz team. I love the Jaxx.io
     integration. Exchanges (sic) coming soon!" and a link
     to an article "Helbiz HBZ token integrated into Jaxx
     Multicurrency Digital Wallet";

     G. "Helbiz is now live and listed on bonus exchange
     Mercatox with a Top 10 exchange listing coming soon!";

     H. "It is now 1 month since Helbiz got listed, and
     today 30 days later Helbiz is traded on 11 exchanges
     and 26 markets globally. With product launch getting


                                   -5-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 6 of 14



     closer I am excited for the next couple of months!
     #HBZ #Helbiz #HelbizP2P #HelbizPay";

     I. Also, @Helbizofficial tweeted in November of 2018:
     "We are working on listing one [of] Jaxx's large
     partner exchanges."

See id.   ~~   120. And plaintiffs constantly call themselves

investors in the complaint (33 times) and describe the

defendants' program as a "pump and dump" investment scheme:

     This action is brought to obtain justice for
     approximately 20,000 small investors who were swindled
     in a crypto currency scam called HelbizCoin
     perpetrated by Defendants PALELLA and HELBIZ INC.
     ("HELBIZ"). The scam preyed mainly on small,
     unsophisticated investors, with the average investment
     being approximately $2,000. But by leveraging the
     exponential messaging capacity of social media
     worldwide, and by creating purposeful misimpressions
     about the size of the company and the popularity of
     the investment, Defendants were able to trick
     thousands of people and extract over $40 million
     dollars by an initial coin offering ("ICO") and by
     later dumping the coins on the secondary market.

Complaint~ 2. The token was an expected source of profit on

resale, and its purchase was a classic "laying out of money in a

way intended to secure income or profit from its employment."

Howey,    328 U.S. at 298.

     While Helbiz Coin was initially sold as both a method of

paying transportation fare and an investment product, when

Helbiz repeatedly delayed adopting the token as its exclusive

payment method, it became increasingly clear that the token was

in fact an investment. After promoting Helbiz Coin as the




                                   -6-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 7 of 14



"native token for Helbiz transactions," the company stalled the

integration of the token into its platform:

          55. HELBIZ also changed its story about the role
     that the HelbizCoin would play. First, it announced
     plans to expand HelbizCoin's use case far beyond
     transportation to restaurants and online shopping and
     in point of sale terminals with retailers world wide.
     This was bunk, intended to soften the blow of the rest
     of the announcement.

          56. Simultaneously with announcing these new
     ambitions for the coin, HELBIZ said that it had
     redesigned the platform so that it did not use
     HelbizCoin.

           57. HELBIZ tried to justify the announcement with
     doubletalk to the effect that it was supposedly acting
     in the best interest of the coin holders by delaying
     its promise to make HelbizCoin the platform's currency
     because taking fiat currency instead of HelbizCoin
     would drive adoption of the platform and thereby
      (allegedly) increase the value of HelbizCoin when
     HELBIZ switched the platform over to HelbizCoin at a
     future date.

          58. The company announced that the switch from
     fiat to HelbizCoin would now happen in a fourth phase
     of the development, Helbiz V4.0: "In the 4th phase
     Helbiz will utilize its user base, previous growth and
     position within local communities to phase out direct
     fiat payments in the Helbiz app moving towards a
     crypto only solution. All purchases, even with credit
     card, will simply purchase HBZ of the open market via
     the exchange API to fill the in-app wallet which will
     only hold HBZ making it the only accepted currency."
      (Compl. ~s)

When Helbiz eventually began accepting the token, "it was

in parallel with fiat prices, not exclusive as

promised, and did not get much use as a result." Id.         ~   66.

Helbiz then abandoned the notion that the Helbiz Coin would



                                   -7-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 8 of 14



be its exclusive payment method, while the token's value

plummeted.

     Speaking of Helbiz's planned destruction of the token,

Helbiz engineer Carlos Beltran tweeted "I'm a lead engineer

at HELBIZ and can say a thing or 2 about the matter - I

integrated HBZ as a partner payment solution. We didn't see

enough usage of HBZ @hbzcoin as trip payments, and

therefore discontinued the partnership." Id.       ~   115.

     The economic reality is that buyers of Helbiz Coins in the

ICO expected they would profit from the tokens' value rising

along with demand as Helbiz used revenue from the ICO to grow

its transportation platform and promote token use. The token's

admittedly trivial use as a transportation fare was dwarfed by

its promotion, purchase and use as an investment product,          just

as the buyers of tracts of land for citrus cultivation in Howey

had "no desire to occupy the land or to develop it themselves;

they are attracted solely by the prospects of a return on their

investment." 328 U.S. at 300.

     The Helbiz Coin is an investment in a common enterprise,

from which the investor was led to expect profits primarily from

defendants' entrepreneurial efforts.        Its use as a fare for

transportation was insignificant.        "If that test be satisfied,

it is immaterial whether the enterprise is speculative or non-




                                   -8-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 9 of 14



speculative or whether there is a sale of property with or

without intrinsic value." Id. at 301.

     From any point of view, the Helbiz Coin is a security.

                                      2.

     To invoke the application of United states law to this

case, plaintiffs argue    (their Sept. 11, 2020 opposition brief,

p.26):

     Defendants sent out deceptive communications from New York-
     based addresses and social media accounts, held marketing
     events in New York to (fraudulently) promote their coin,
     executed transactions that required New York-based
     Ethernodes to function, and perpetrated other aspects of
     their conspiracy from within New York, inter alia. See,
     e.g., Compl. 11 21, 29-33, 39, 42, 53-55, 64, 71-77. At the
     Motion to Dismiss stage, this is sufficient to support an
     inference that at least some of the transactions in
     question had sufficient nexus to New York.

     On the contrary, that is what the Supreme Court in Morrison

v. National Australia Bank, Ltd.,        561 U.S. 247, 130 S. Ct. 2869

(2010)   rejected in suits by disappointed investors, as a basis

for extraterritorial application of the U.S. law.           It held that

the proper test was ~transactional": not where the deceptive

action took place, but whether the purchases were made in the

United States or on a domestic exchange,         It said:    The

transactional test we have adopted - whether the purchase or

sale is made in the United States, or involves a security listed

on a domestic exchange - meets that [non-extraterritorial]

requirement."    id at 269, 130 S. Ct. at 2886.



                                   -9-
    Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 10 of 14



     The Court explained:

    Applying the same mode of analysis here, we think that the
    focus of the Exchange Act is not upon the place where the
    deception originated, but upon purchases and sales of
    securities in the United States. Section l0(b) does not
    punish deceptive conduct, but only deceptive conduct "in
    connection with the purchase or sale of any security
    registered on a national securities exchange or any
    security not so registered." 15 U.S.C. § 78j (b). See SEC v.
    Zandford, 535 U.S. 813, 820, 122 S.Ct. 1899, 153 L.Ed.2d 1
    (2002). Those purchase-and-sale transactions are the
    objects of the statute's solicitude. It is those
    transactions that the statute seeks to "regulate," see
    Superintendent of Ins. of N.Y v. Bankers Life & Casualty
    Co., 404 U.S. 6, 12, 92 S.Ct. 165, 30 L.Ed.2d 128 (1971);
    it is parties or prospective parties to those transactions
    that the statute seeks to "protec[t]," id., at 10, 92 S.Ct.
    165. See also Ernst & Ernst v. Hochfelder, 425 U.S. 185,
    195 , 96 S.Ct. 1375, 47 L.Ed.2d 668 (1976). And it is in
    our view only transactions in securities listed on domestic
    exchanges, and domestic transactions in other securities,
    to which§ l0(b) applies. Id. at 266, 130 S.Ct. at 2884.


                                      3.

     In this case there is no dispute:       the HelbizCoin was not

listed on a domestic exchange.

     Nor were there domestic off-exchange purchases.          The

complaint points to none.     (~126 says each of the ten named

plaintiffs purchased the HelbizCoin, some in the ICO, some on

the secondary market.    From their names, nine of the ten appear

to be foreigners.    The purchases of the tenth, Ryan Barron, are

not specified. )

     Declarations by two class plaintiffs are submitted as

typical.   Mr. Khanchandani resided in the United Arab Emirates




                                  -10-
     Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 11 of 14



"at all times when I purchased HelbizCoin" on the ICO website

(his Sept. 11 Declaration).      Mr. Szklarek "resided in the U.K.

at all times when I purchased HelbizCoin." (his August 17, 2020

Declaration.)    When their purchases took place "the parties

became bound to effectuate the transaction"         Absolute Activist

Value Master Fund Ltd. V. Ficeto,      677 F.3d 60, 67    (2d Cir.

2012) .   "Given that the point at which the parties became

irrevocably bound is used to determine the timing of a purchase

and sale, we similarly hold that the point of irrevocable

liability can be used to determine the locus of a securities

purchase or sale." id at 68.      In other words, their purchases

took place in, respectively, the U.A.E. and the U.K. when they

completed "registering for the ICO and in executing the

transaction on the helbizcoin.com site" (both Declarations)

There was no facility for purchase within the United States.

      Similar purchases took place in scattered locations around

the world, but not in the United States.

      Thus, this case does not meet the Morrison test         (561 U.S.

at 273, 130 S.Ct. at 2888):

      Section l0(b) reaches the use of a manipulative or
      deceptive device or contrivance only in connection
      with the purchase or sale of a security listed on an
      American stock exchange, and the purchase or sale of
      any other security in the United States.  This case
      involves no securities listed on a domestic exchange,
      and all aspects of the purchases complained of by
      those petitioners who still have live claims occurred
      outside the United States.  Petitioners have therefore


                                   -11-
       Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 12 of 14



       failed to state a claim on which relief can be
       granted.

                                       4.

       Plaintiffs argue for a different approach.         They allege,

without contradiction, that the HelbizCoin interactive website,

used by such purchasers as Khanchandani and Szklarek, was housed

on a server in Kansas "and all HelbizCoins were issued from

there"    (complaint i 25).       Plaintiffs say the ICO sales took

place "physically" on those servers. id.           They say,   "More

broadly, all transactions in HelbizCoin during the ICO and on

the secondary market could only be completed via Ethereum, and

those transactions occur within the United States"             (Plaintiffs'

Aug.   3, 2020 brief, p.    5).

       The Ethereum blockchain is

                     a global network of decentralized ledgers

       or "nodes" which must jointly agree to cause the coin

       to transfer from one owner's address to another on the

       blockchain.

             The Ethereum blockchain clearly has more nexus to

       one country than any other:          the United States, home

       to by far the most Ethernodes and almost twice as many

       as the country with the next-highest number, China. id

       pp 5-6.

       Involvement of the Ether nodes in the United States was




                                      -12-
    Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 13 of 14



necessary to complete the transaction, and plaintiffs argue that

"Wherever else the relevant transaction may have been

contemporaneously added to the blockchain, it [was]        certainly

also executed within the territorial limits of the United

States." id., p.6.   They point out that it is on Ethereum that

the buyer's coins are specified and transferred to his wallet,

when the nodes in the U.S. agree, among themselves and with

other foreign nodes, to note their changed address on the shared

ledger. id., p. 7.

     Thus, plaintiffs say, "the sale of that virtual currency

was executed on a network of digital nodes that have more nexus

to the U.S. than to any other country." id., p. 7.

     But all that machinery for generating, administering, and

delivering the bitcoin could be located in Kansas, Germany or

Brazil without affecting the location of the offer and

acceptance of the purchase.

     Morrison dealt with the location of the change in the legal

relationship between persons, not the electronic operations of

creation, transport and delivery of the product.

     Mr. Khanchandani did not purchase his bitcoins in Kansas.

He purchased them in the United Arab Emirates, where he accepted

the offer and agreed to the contract of purchase.         Mr. Szklarek

purchased his in Great Britain, not Kansas.




                                  -13-
    Case 1:20-cv-04703-LLS Document 116 Filed 01/22/21 Page 14 of 14




                                 Conclusion

     The HelbizCoin Initial Coin Offer was of a security which

was not listed on a United States exchange or purchased in the

United states.     As stated in Morrison, p. 11-12 supra:

     This case involves no securities listed on a domestic
     exchange, and all aspects of the purchases complained
     of by those petitioners who still have live claims
     occurred outside the United States.   Petitioners have
     therefore failed to state a claim on which relief can
     be granted. (561 U.S. at 273)

     The complaints are dismissed without prejudice to renewal

in other jurisdictions.

     So Ordered.


Dated:    New York, New York
          January 22, 2021


                                          LOUIS L. STANTON
                                              U.S.D.J.




                                  -14-
